Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of records Anthony, JR. et al. (US 2013/0070619, hereinafter Anthony) and Adjakple et al. (US 2017/0311278, hereinafter Adjaple) does not disclose or render obvious the claim limitations including “assigning a new communication channel for the user equipment based on usage characteristics of the user equipment, wherein the usage haracteristics of the user equipment indicates a volume of data traffic involving the user equipment, respective times of the data traffic involving the user equipment, and mobility of the user equipment in terms of radio cell handovers within the communication network, wherein the communication network is a subscriber radio network comprising a plurality of radio cells controlled by a plurality of Evolved Nodes B (eNBs), which respectively connect one or more user equipment within each radio cell controlled by each of the eNBs with the communication network, and wherein the one or more processor operates on one of the plurality of eNBs”. 
 

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.